Citation Nr: 1403577	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative joint disease (DJD), evaluated as 10 percent disabling prior to March 27, 2007 and 20 percent from that date.

2.  Entitlement to an increased rating for Diabetes Mellitus, Type II, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng


INTRODUCTION

The Veteran had active duty service from June 1978 to September 1978, 
February 1985 to July 1985, from September 1990 to June 1991, from 
October 2001 to September 2002, and from August 2004 to January 2006.  He was a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the aforementioned rating decision, the RO granted an increased rating of 20 percent, effective March 27, 2007.  Although an increased rating has been granted for the left knee, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran indicated on his substantive appeal statement received in October 2008 that he wanted a Board hearing.  On a form received in December 2008, the Veteran specified that he wanted a Board videoconference hearing.  In a statement received in July 2011, the Veteran withdrew the request.  On VA Form 9, the Veteran indicated that he did not want a Board hearing.  In a statement received in September 2011, the Veteran's representative indicated that the Veteran did not want a hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination is dated in March 2011.  In substantive appeal subsequently received in September 2011, the Veteran addressed his diabetes mellitus type II and reported that exertion caused his blood sugar to drop too quickly which in turn restricted his ability to shop, swim, walk, run, mow and clean.  A VA record dated in October 2011 noted that his diabetes was not doing well, and new medications were being modified.  In September 2012 he reported having side effects from diabetes medications which were slowing down the quality of his life.  As for the knee disability, in a December 2013 statement, the representative noted that the Veteran reported an increasingly painful and unstable left knee over time.  The Board notes that in light of the assertions that the Veteran's disabilities have undergone a further increase in severity since the most recent examination, another VA examination is appropriate.  VAOPGCPREC 11-95 (1995).  

The VA examination report notes that glucose tests are located in CPRS, a computer program which is not accessible to the Board.  Pertinent records contained in CPRS should be associated with the Veteran's claims file/electronic records. 

Accordingly, the case is REMANDED for the following action:

1  The RO should associate pertinent CPRS records with the Veteran's claims/electronic file.

2.  After completion of the above, the Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of the Veteran's left knee DJD.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for disability of the left knee. 

The examination of the left knee should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that motion is effectively limited by pain, as well as whether there is any additional functional loss due to weakened movement, excess fatigability, or incoordination.  

3.  The Veteran should also be scheduled for an appropriate VA examination to ascertain the current severity of the Veteran's Diabetes Mellitus, Type II.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for Diabetes Mellitus, Type II.  

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


